DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II and species B in the reply filed on 4/1/21 is acknowledged.  In view of applicant’s amendments, the portion of the requirement set forth in paragraphs 1-3 of the prior office action is withdrawn.  No active claims are currently withdrawn from considerations.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
More specifically, claim 24 recites a contact member and movement mechanism movable between positions relative to a secured wheeled mobility device.  It is not clear from the disclosure how such a device would be configured.  The drawing figures do not depict this embodiment at all.  Moreover, the specification text only very broadly discusses such a configuration.  How would such a device be 
Regarding claim 25, there is no depiction of a bladder embodiment in the drawing figures. Moreover, the specification text only very broadly discusses such a configuration.  Again it is not clear how would such a device be constructed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10-11, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, “the pawl” and “the ratchet” lack clear antecedent support.  Additionally note, “include” in line 1 should be –includes—to correct a grammatical informality.
Claim 10, “relative to second the second member” is not understood.  It appears the first reference to “second” should be deleted.
The exact configurations described in claims 24 and 25 are unclear for the reasons discussed above in the section 112 first paragraph rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. ‘375 in view of Palm ‘886.
Tremblay teaches a movable headrest/backrest (at 26) for use with a securement system (at 30a+) for a wheeled mobility device (i.e. a wheelchair) in a wheelchair accessible vehicle (e.g. see paragraph 002).   The device includes a contact member (e.g. the front of component 26) and a movement mechanism (e.g. an airbag, paragraphs 0037, 0038 etc.) including an actuation sensor to deploy the mechanism in the event of impact from a crash.

Palm teaches use of an active headrest/backrest system for protecting a seated user’s head from injury during either a front or rear collision.  The device includes a contact member (e.g. head contacting portion of element 200) and a movement mechanism (e.g. airbag system 310+) for the contact member which moves the contact member from a first position (figure 1) to a second position (figure 2) in the event of either a forward or rearward crash impact.  The second position is forward of the first position relative to a facing direction of the seat at impact.  The Palm device is constructed so that the deployed airbag assembly may be easily replaced with a new airbag assembly to facilitate ease of resetting the system to its original operative state.
In order to construct a system which facilitates ease of replacement of a new bag assembly after deployment of an existing bag assembly or as a simple substitution of one known airbag deployable headrest/backrest construction for another, it would have been obvious to one of ordinary skill in the art to utilize the headrest airbag construction of Palm in place of the headrest airbag assembly of Tremblay in view of the teachings of Palm.
The modified device would function and be configured for movement between first and second positions as recited in claim 24.
Claim 25, the Palm device senses both forward and rearward impact (e.g. see paragraphs 0015 and 0019 of Palm) so as to deploy/inflate bladder 310 in response to sensor 330.  The modified device is configured as broadly claimed.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. ‘375 in view of Humer et al. ‘472.

Claim 14, the contact member of Tremblay moves in a first direction during a forward excursion and would follow the mobility device as broadly claimed.  Moreover, the device when deployed during a crash event provides support for an occupant’s back/head during a subsequent rebound event.
With regard to claim 14, Tremblay fails to specifically teach that the mechanism precludes the contact member from moving in a direction opposite to the first direction.
Humer teaches use of an active headrest/backrest system for protecting a seated user’s head from injury during either a front or rear crash.  The device includes a contact member (including element 18 of head restraint 42) and a movement mechanism (i.e. the device including links 30,34 and actuator 29).  The movement mechanism moves the contact member in a first direction toward the occupant during a forward excursion originating from a crash and provides support for the user’s head/back during a subsequent rebound event.  The mechanism is locked in the first position upon deployment and precludes the contact member from moving in an opposite direction to the first direction (e.g. see section 3, lines 37-46 etc.).  The reference teaches that locking the contact member in the first extended/deployed position facilitates further support of the occupant’s head during a crash.
Claim 14,  in order to better protect an occupant’s head/back from injury during a crash and/or as a simple substitution of one known active head restraint construction for another, it would have been obvious to one of ordinary skill in the art to utilize the contact member/movement mechanism construction of Humer in place of the contact assembly of Tremblay in view of the teachings of Humer.  
The modified device would be operable to follow the mobility device and operate as broadly claimed.

Claim 16, the modified device is disclosed for relying on actuation defining linear motion and is configured as broadly claimed – e.g. see column 2 – lines 48-53, column 5 – lines 19-22 etc.
Claim 17, the modified device is configured as broadly claimed.
Claim 18, Humer teaches that the momentum force can be generated by a spring (element 74).  Use of multiple springs in place of a single spring as the force generator would have been an obvious mechanical expedient to one of ordinary skill in the art in order to provide more stability to the contact member during deployment (e.g. better resistant to tilting forces generated by contact with the occupant’s head).  Moreover, it is notoriously well known in the art to utilize plural actuators in concert to move components.  Alternatively, use of multiple spring actuators the device of Humer would thereby constitute a simple substitution of one known actuation configuration for another.  Use of plural springs in this case then would not define a patentably distinct departure from the teachings of Humer.

Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. ‘375 in view of McFalls et al. ‘941.
Tremblay teaches a movable headrest/backrest (at 26) for use with a securement system (at 30a+) for a wheeled mobility device (i.e. a wheelchair) in a wheelchair accessible vehicle (e.g. see paragraph 002).   The device includes a contact member (e.g. the front of component 26) and a movement mechanism (e.g. an airbag, paragraphs 0037, 0038 etc.) including an actuation sensor to deploy the mechanism in the event of impact from a crash.
Claim 14, the contact member of Tremblay moves in a first direction during a forward excursion and would follow the mobility device as broadly claimed.  Moreover, the device when deployed during a crash event provides support for an occupant’s back/head during a subsequent rebound event.

McFalls teaches use of an active headrest/backrest system for protecting a seated user’s head from injury during either a front or rear crash.  The device includes a contact member (including element 350 and the attached cushion of head restraint 14) and a movement mechanism (i.e. including a drive spring – e.g. see the last paragraph in column 9 continuing into the top column 10).  The movement mechanism moves the contact member in a first direction toward the occupant during a forward excursion originating from a crash and provides support for the user’s head/back during a subsequent rebound event.  The mechanism is locked in the first position upon deployment and precludes the contact member from moving in an opposite direction to the first direction (e.g. see the second paragraph in column 2 etc.).  
Claim 14,  in order to better protect an occupant’s head/back from injury during a crash by preventing return of the extended deployed head/back rest portion and/or as a simple substitution of one known active head restraint construction for another, it would have been obvious to one of ordinary skill in the art to utilize the contact member/movement mechanism construction of McFalls in place of the contact assembly of Tremblay in view of the teachings of McFalls.  
The modified device would be operable to follow the mobility device and operate as broadly claimed.
Claim 16, the modified device is disclosed for relying on actuation defining linear motion and is configured as broadly claimed.
Claim 17, the modified device is configured as broadly claimed.
Claim 18, see column 10, lines 7-9 etc.
Claim 19, the ratchet and pawl mechanism (250,400+) permits the contact member to move in the first direction but precludes movement in the opposite direction.

Claims 1-4, 6-9, 12-13, and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gresham, Ditch, and Cardona teach additional examples of wheelchair securement devices known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612